 AO 93 (Rev. 11/13) Search and Seizure Warrant



                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                Middle District of Tennessee

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     j                                  1,
               or identify the person by name and address)                             Case No.       —
                                                                                                            J--    4O    10
      USE OF A CELL - SITE SIMULATOR TO LOCATE THE )
      CELLULAR DEVICE CARRIED BY JAMES WILLIAMS )
                 NUMBER (629) 200-5761             )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Middle           District of               Tennesee
(identify the person or describe the property to be searched and give its location):


      Records related to live cell-site data and precise GPS location data for cellular telephone number (629) 200-5761, as further
      described in Attachment A.



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      Records and location of device using telephone number (629) 200-5761, as further described in Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                January 19, 2019        (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        USMJ NEWBERN
                                                                                                  (United States Magisb•ate Judge)

     V Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate boa)
     V for 30 days (not to exceed 30) r7l until, the facts justifying, the later specific date of
                                     4
Date and time issued:                                                                    LAI              Judge's sign4ture
                                                                                                                                 f




City and state:             Nashville, Tennessee                                         ALISTAIR NEWBERN, U.S. MAGISTRATE JUDGE
                                                                                                        Printed name and title


                    Case 3:19-mj-04010 Document 2 Filed 01/15/19 Page 1 of 2 PageID #: 23
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:

Inventory made in the presence of

Inventory of the property taken and name of any person(s) seized:
          tl.) Q,(
                                                                                                        U.S. DISTRICT COURT
                                                                                                      MIDDLE DISTRICT OF TENN.

                                                                                                            JAN 15 -2019


                                                                                                 my
                                                                                                             DEPUTY CLERK




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


                                                                                            a
Date:
                                                                                       ? ectrting officer's signatan•e

                                                                                                    z
                                                                                         Printed name and title




                     Case 3:19-mj-04010 Document 2 Filed 01/15/19 Page 2 of 2 PageID #: 24
